United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 21, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-41140
                        Conference Calendar



JOHN C. SPURLOCK,

                                    Plaintiff-Appellant,

versus

JANIE COCKRELL; AMADO IGLESIAS; BRENDA CHANEY;
CRYSTAL IRVIN; UNKNOWN PICKET OFFICER,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. 6:02-CV-61
                      --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     John C. Spurlock, Texas prisoner # 741571, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 complaint and

moves this court for appointment of counsel.   The district court

determined that Spurlock’s claims against several of the

defendants were duplicative of claims that had been raised in a

prior § 1983 complaint that was dismissed as frivolous.       Spurlock

v. Scott, No. V-00-0067 (S.D. Tex. Sept. 27, 2002).     The district



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-41140
                                -2-

court granted the remaining defendants’ motion for summary judgment.

     We conclude that Spurlock’s claims against all of the

defendants are duplicative of his claims in the earlier lawsuit

that was dismissed by the district court as frivolous.    As his

instant claims are duplicative, the district court properly

dismissed them as malicious pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i).   See Pittman v. Moore, 980 F.2d 994, 994-95

(5th Cir. 1993); Bailey v. Johnson, 846 F.2d 1019, 1021 (5th Cir.

1988); see also Sojourner T v. Edwards, 974 F.2d 27, 30 (5th Cir.

1992) (court may affirm on any grounds supported by the record).

     As Spurlock’s appeal is without arguable merit, it is

dismissed as frivolous.   See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983); 5TH CIR. R. 42.2.   His motion for appointment of

counsel on appeal is denied.

     The dismissal of the instant appeal as frivolous counts as a

strike under 28 U.S.C. § 1915(g).    See Adepegba v. Hammons, 103

F.3d 383, 387-88 (5th Cir. 1996).    Spurlock previously received

two strikes when his prior § 1983 complaint was dismissed as

frivolous in Spurlock v. Scott, No. V-00-0067 (S.D. Tex. Sept.

27, 2002), and this court dismissed his appeal as frivolous in

Spurlock v. Scott, 90 F. App’x 743, 744 (5th Cir. 2004).     Because

Spurlock now has accumulated at least three strikes under

§ 1915(g), he is barred from proceeding in forma pauperis in any

civil action or appeal filed while he is incarcerated or detained
                           No. 04-41140
                                -3-

in any facility unless he is under imminent danger of serious

physical injury.   28 U.S.C. § 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; MOTION FOR APPOINTMENT OF

COUNSEL DENIED; 28 U.S.C. § 1915(g) BAR IMPOSED.